DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
Response to Amendment
Claims 1-9 are pending. Claim 1 has been amended to overcome the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections set forth in the Final Office Action mailed on 15 March 2022.
 Claim Objections
Claims 1-4 are objected to because of the following informalities:
“status” in line 3 of claim 1 should read “statuses”
“moving average a plurality” in line 20 of claim 1 should read “a moving average of a plurality”
“a percentage of the stationary status” in line 2 of claim 2 should read “the status percentage of stationary”
“the percentage of the stationary status” in line 3 of claim 2 should read “the status percentage of stationary”
“a percentage of leave status” in line 6 of claim 2 should read “the status percentage of leave”
“a percentage of motion statuses” in lines 6-7 of claim 2 should read “the status percentage of motion”
“the percentage of leave status” in line 8 of claim 2 should read “the status percentage of leave”
“the percentage of motion statuses” in line 9 of claim 2 should read “the status percentage of motion”
“a sliding” in line 2 of claim 3 should read “the sliding”
“using moving” in line 3 of claim 4 should read “using the moving”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-9 are further rejected due to their dependency to claim 1.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what range “substantially equal to zero” encompasses.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including detecting whether the first period is interfered according to a status percentage in the first period. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The step of processing the vital signs in the third period to obtain a vital sign corresponding to the optimized status by using moving average a plurality of times to process the vital signs in the third period, which is step (g) in claim 1, sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgement, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites processing the vital signs, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The processing of the vital signs does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the processed vital signs, nor does the method use a particular machine to perform the abstract idea. Although the claim does recite a processor, according to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate abstract idea into a practical application. There is no particular structure that performs the processing step. There is also no output as the last step is merely processing the vital signs. It is unclear as to how processing the vital signs would evaluate a health condition or provide a clue to illness of a person.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of a second-stage detector receiving statuses in a first period from a first-stage detector, detecting whether the first period is interfered, the second-stage detector receiving statuses in a second period from the first-stage detector, determining an optimized status, and receiving vital signs in a third period. Obtaining data using a detector (receiving statuses in the first, second, and third periods) and analyzing the statues to determine optimized statuses is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the receiving and detecting steps, which uses a detector, are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the abstract idea. There is also no particular structure that performs the determining and receiving steps. When recited that this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and analyzing activity engaged in by medical professionals prior to Applicant’s invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtainin and analyzing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The dependent claims also fail to add something more to the abstract independent claim as they generally recite method steps pertaining to obtaining data and analyzing the data. The steps recited in the independent claim maintain a high level of generality even when considered in combination with the dependent claims.
Response to Arguments
Applicant argues that the amendments made to claim 1 have overcome the 35 U.S.C. 101 rejection. Examiner respectfully disagrees, as there is still no recitation of an output in the claim. It is unclear as to how the processing step is used to evaluate a health condition or provide a clue to illness of a person. The claim merely recites data gathering and data processing steps. Although the Applicant has amended the claim to further specify the determining and processing steps, it is still unclear how this is all tied to a practical application. Examiner suggests including, in the claim and in the response, how these steps may effect a change or provide a technological improvement to the art, which would aid in tying the abstract idea into a practical application. As such, the 35 U.S.C. 101 rejection has been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791